UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1576


RUDOLPH MCCOLLUM, SR.,

                Plaintiff – Appellant,

          v.

TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO, Local 527,

                Defendant – Appellee,

          and

GENCO INFRASTRUCTURE SOLUTIONS, INC.,

                Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00210-JRS)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph McCollum, Sr., Appellant Pro Se.   Richard S. Edelman,
O’DONNELL, SCHWARTZ & ANDERSON, PC, Washington, D.C., James J.
Vergara, Jr., VERGARA & ASSOCIATES, Hopewell, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rudolph   McCollum,   Sr.,     appeals    the   district   court’s

order     dismissing     as   untimely       his   employment     discrimination

action.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.            See 4th Cir. R. 34(b).                Because

McCollum’s informal brief does not challenge the basis for the

district court’s disposition, McCollum has forfeited appellate

review    of    the   court’s   order.         Accordingly,      we   affirm   the

district    court’s      judgment.     We     dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2